United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.Y., Appellant
and
U.S. POSTAL SERVICE, ROCHESTER
PROCESSING & DISTRUBTION CENTER,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-97
Issued: October 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 14, 2010 appellant filed a timely appeal of the September 17, 2010 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has permanent impairment of his right shoulder,
warranting a schedule award.
FACTUAL HISTORY
OWCP accepted that on September 12, 2008 appellant, then a 43-year-old mail handler,
sustained a right rotator cuff and right bicep strains as a result of pulling a tray. It authorized
1

5 U.S.C. § 8101 et seq.

acromioplasty with biceps tenodesis which was performed on May 8, 2009 by Dr. Mark J.
Stenclik, an attending Board-certified orthopedic surgeon. On July 9, 2009 OWCP accepted that
appellant sustained a recurrence of disability on May 2, 2009 causally related to his
September 12, 2008 employment injuries.2
In a June 21, 2010 medical report, Dr. Stenclik advised that appellant had diminished
range of motion of his right shoulder. Appellant had an excellent recovery postacromioplasty
with biceps tenodesis. Dr. Stenclik found that appellant had 25 percent loss of use of his right
shoulder which included 15 percent impairment due to the bicep tenotomy and 10 percent for
loss of internal and external range of motion. He made no reference to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
By letter dated July 15, 2010, OWCP informed appellant that, effective May 1, 2009, all
permanent impairment determinations were to be completed in accordance with the sixth edition
of the A.M.A., Guides.3 It asked that he submit a medical report in accordance with the sixth
edition. In the same letter, OWCP asked that Dr. Stenclik provide an impairment evaluation in
accordance with the sixth edition. Appellant was allotted 30 days to submit the requested
evidence. He did not respond.
In a September 17, 2010 decision, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish permanent impairment to a scheduled member.
LEGAL PRECEDENT
A claimant seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence.4
A claimant seeking a schedule award therefore has the burden of establishing that his accepted
employment injury caused permanent impairment of a scheduled member, organ or function of
the body.5
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. However, neither FECA nor the regulations specify the
2

The Board notes that it appears OWCP inadvertently stated that the accepted recurrence of disability occurred
on May 8, 2009 rather than May 2, 2009 as indicated in appellant’s claim form. It later referenced May 2, 2009 as
the recurrence date in a telephone discussion with appellant.
3

A.M.A., Guides (6th ed. 2009).

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

E.g., Russell E. Grove, 14 ECAB 288 (1963) (where medical reports from the attending physicians showed that
the only leg impairment was due to arthritis of the knees, which was not injury related, the claimant failed to meet
his burden of proof to establish entitlement to a schedule award).
6

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

7

20 C.F.R. § 10.404.

2

manner in which the percentage of impairment shall be determined. For consistent results and to
ensure equal justice for all claimants, OWCP adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.8 For
OWCP decisions issued on or after May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed.
2009) is used for evaluating permanent impairment.9
ANALYSIS
OWCP accepted appellant’s claim for right rotator cuff and right bicep strains. It
authorized arthroscopic surgery to treat the accepted conditions. Appellant later claimed
entitlement to a schedule award due to his accepted conditions. In a September 17, 2010
decision, OWCP denied appellant’s claim for a schedule award. The Board finds that appellant
has not met his burden of proof to establish that he sustained permanent impairment to a
scheduled member due to his accepted conditions.
In a June 21, 2010 report, Dr. Stenclik found that appellant had 25 percent impairment of
his right shoulder which included 15 percent impairment due to the bicep tenotomy and 10
percent impairment for diminished range of motion. However, Dr. Stenclik failed to explain
how he arrived at his impairment ratings based on appellant’s accepted conditions.10 He did not
refer to any edition of the A.M.A., Guides or the specific tables or figures he applied to support
his ratings. The Board finds, therefore, that Dr. Stenclik’s opinion is of diminished probative
value in determining the extent of appellant’s permanent impairment.
There is no other relevant medical evidence of record. Although OWCP advised
appellant of the need for a report consistent with the sixth edition of the A.M.A., Guides, the
deficiencies in his claim on July 15, 2010 and allotted him 30 days in which to submit the
requisite evidence, he did not respond. Thus, the Board finds that OWCP properly denied his
schedule award claim.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that he is entitled to a schedule
award for his right shoulder.

8

Supra note 5.

9

Id.

10

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

3

ORDER
IT IS HEREBY ORDERED THAT the September 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

